DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					Withdrawn Objection
	The objection to the title is withdrawn in view of applicant’s amendment filed 12/13/2021.

					Maintained Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  82 - 101 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,871,778 (Kino).
Kino teaches a sustained release microsphere preparation comprising a psychotic drug such as haloperidol or risperidone with poly(lactic acid) , poly(glycolic acid), or similar polymers (column 2, line 45 to Col. 3, line 16; claims 5 and 8). The term “anti-psychotic” drug is art recognized to encompass bipolar, and schizophrenia (see Good Therapy article for background information on antipsychotic drugs and their use). Risperidone is specifically recited at col. 2, line 55. Administration may be subcutaneous (col. 5, first paragraph). Release of risperidone can occur for at least one month as shown by Figures 1-2 and the accompanying Examples. Example 5 uses risperidone as one of the antipsychotic drugs. The .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant argues that the Kino et al reference does not teach or suggest the combination of claimed features. However, analysis of the claimed method  and combination of features in a “method of treating a disorder associated with a likelihood of non-compliance in a human subject for providing an implant comprising a therapeutic drug and polymer…” shows otherwise.  The “disorder associated with a likelihood of non-compliance” is defined at page 6, lines 22-29, and clearly encompasses Kino’s teachings. Kino et al disclose a sustained release microsphere preparation of a psychotic drug in polymers such as poly(lactic acid), poly(glycolic acid), or similar polymers (col 2, lines 45 to Col. 3, line 16; claims 5 and 8). Therefore there is a generic basis for treating conditions which fall into the “likelihood for non-compliance” in Kino et al . It should be noted that the claims set out that the polymer comprises “poly(lactic acid) (PLA) and optionally polyglycolic acid (PGA) in a PLA:PGA molar ratio between 50;50 and 100:0”. Therefore disclosure of either or one is sufficient to meet the limitations of the claims, with PGA not being required in order to meet its limitations because of the optional language.

Applicant further argues that Kino et al “prophetically” sets out known drugs used for psychiatric disorders as if to imply that these are not well known for well known treatment of psychiatric disorders. Further, applicant seems to imply that Kino does not have the factual support for using risperidone. However, applicant is reminded that a reference is used for its broadest teachings and interpretation. If applicant is suggesting that risperidone would not work in the treatments as taught by Kino, or that its release profile as suggested by that reference is incorrect, such data needs to be presented in the form of  a declaration.
Applicant further argues that Kino “prophetically” suggests subcutaneous administration. However, it is well known that microparticles may be administered in any number of routes, including subcutaneously. Applicant fails to state why the ordinary practitioner would contraindicate this administration despite its being suggested by Kino.
Finally, the final concentration of the risperidone of 10% - 60% (or 30% - 60% in later claims) is not a modification outside the skill of the ordinary practitioner, and applicant has failed to show why this would not be within their skill. Kino clearly teaches or suggests  the use of the same polymers and drugs for treatment of the same conditions as encompassed by applicant’s claims. There is no definition of “implant” which excludes polymeric microparticles.  And as such, medical professionals are well versed in the skill of adjusting dosage amounts in order to meet their patient’s needs. Applicant’s arguments directed to the lack of disclosure or suggestion for this percentage ignores this skill. Dosing is not a magical practice, and must provide therapeutic levels in the blood in order to treat the conditions of the claims and taught by the reference. Medical practitioners have been doing this for a long time.

For these reasons, the rejection under 35 USC 103 over Kino et al is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Correspondence
                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz